DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 10-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2017/0120072 (Van de Wardt et al.).
Regarding claim 1, Van de Wardt et al. teaches a system for assisting in performing an interventional procedure (abstract; Figure 1), the system comprising: a first subsystem comprising a) a first imaging device (Figure 1, imaging device, 7) for generating a first image of a subject while an interventional device (Figure 1, applicator, 9) is introduced into the subject ([0031]-[0032]), b) position determination device for determining the position of the interventional device within the subject relative to the first image (tracking module 15b determines position of the applicator 9 within the ultrasound images based on determined positions of applicator and ultrasound device, [0034], [0039]-[0040]; [0048]-[0050]), and c) a storage (Figure 1, memory, 15) for storing the determined position of the interventional device (9) within the subject, after the interventional device (9) has been introduced into the subject ([0039]-[0040]; [0045]-[0046]; [0048]-[0050]), a second subsystem comprising a) a second Figure 1, imaging device, 20) for generating a second image of the subject with the introduced interventional device (9) ([0042]; [0050]), wherein the first and second imaging devices (7, 20) are different imaging modalities ([0031]; [0042]), and b) a planning and monitoring device for (i) planning a treatment to be performed by using the interventional device (9) and (ii) monitoring a treatment performed by using the interventional device (9) based on the stored position of the interventional device (9) and the second image ([0054]; [0075]-[0079]; [0092]), wherein the first subsystem and the second subsystem are located at different places ([0043]-[0044]; [0054]).
Regarding claim 2, Van de Wardt et al. teaches a treatment plan providing unit for providing a treatment plan defining a planned position of the interventional device (9) ([0054]), a visualization generation unit (Figure 1, display device, 17) for generating a visualization showing the first image, the determined position of the interventional device (9) and the planned position while the interventional device (9) is introduced into the subject ([0041]; [0054]).
Regarding claim 3, Van de Wardt et al. teaches the treatment plan providing unit is adapted to provide a treatment plan defining the planned position of the interventional device (9) and a treatment parameter defining an application of energy to the subject by using the interventional device (9) for treating the subject, wherein the planning and monitoring device is adapted to update-6- the treatment parameter of the provided treatment plan based on the stored position of the interventional device and the second image ([0032]; [0052]-[0054]; [0075]-[0079]; [0092]).
Regarding claim 4, Van de Wardt et al. teaches the system is adapted to assist in performing an interventional brachytherapy procedure, wherein the interventional device is a brachytherapy catheter (9) ([0032]), wherein the treatment plan providing unit is adapted to 
Regarding claim 5, Van de Wardt et al. teaches the first imaging device (7) is an ultrasound device ([0031]).
Regarding claim 6, Van de Wardt et al. teaches the second imaging device (20) is a computed tomography or magnetic resonance imaging device ([0042]; [0063]).
Regarding claim 7, Van de Wardt et al. teaches the planning and monitoring device is adapted to determine a target region within the subject in the second image and to plan the treatment, to be performed by using the interventional device (9), based on the stored positon of the interventional device (9) and the determined target region ([0054]; [0075]-[0079]; [0092]).
Regarding claim 8, Van de Wardt et al. teaches the system is adapted to assist in performing an interventional brachytherapy procedure, wherein the interventional device is a brachytherapy catheter (9) ([0032]), wherein the planning and monitoring device is adapted to plan the treatment to be performed by using the interventional device by determining a dwell position and a dwell time based on the stored position of the interventional device and the determined target region ([0032]; [0054]; [0075]-[0079]; [0092]).
Regarding claim 10, Van de Wardt et al. teaches the system is adapted to assist in performing an interventional selective internal radiation therapy, wherein the interventional device (9) is a catheter for providing radioactive particles ([0032]), wherein the planning and monitoring device is adapted to monitor a provision of the radioactive particles by the catheter based on the stored position of the catheter and the second image ([0032]; [0054]; [0075]-[0079]; [0092]).
claim 12, Van de Wardt et al. teaches a method for assisting in performing an interventional procedure (abstract; [0080]), the method comprising: generating a first image of a subject, while an interventional device (9) is introduced into the subject, by a first imaging device (7) of a first subsystem of a system as defined in claim 1 ([0031]-[0032]; [0080]-[0086]; see discussion for claim 1), determining the position of the interventional device (9) within the subject relative to the first image by a position determination device of the first subsystem at a first location ([0086]-[0087]), storing the determined position of the interventional device (9) within the subject by a storage (15), after the interventional device (9) has been introduced into the subject ([0045]-[0047]; [0086]-[0087]), generating a second image of the subject by a second imaging device (20) of a second subsystem of the system at a second place, wherein the first and second-8- imaging devices are different imaging modalities and wherein the second place is different from the first place ([0042]-[0043]; [0088]-[0089]), and at least one of planning a treatment to be performed by using the interventional device (9) and monitoring a treatment performed by using the interventional device (9) based on the stored position of the interventional device (9) and the second image by at least one of a planning and monitoring device of the second subsystem ([0054]; [0075]-[0079]; [0089]-[0092]).
Regarding claim 13, Van de Wardt et al. teaches a non-transitory computer-readable medium carrying a computer program for assisting in performing an interventional procedure, the computer program comprising program code means for causing a computer processor (Figure 1, processor, 16) to perform the method of claim 12 (see discussion for claim 12; [0010]; [0045]-[0046]; [0080]).
Regarding claim 14, Van de Wardt et al. teaches a system for assisting in performing an interventional procedure (abstract; Figure 1), the system comprising: 
Figure 1, imaging device, 7) configured to generate a first diagnostic image of a subject while an interventional device (Figure 1, applicator, 9) is being introduced into the subject ([0031]-[0032]); 
a tracker configured to determine a position of the interventional device (9) within the subject relative to the first diagnostic image (tracking module 15b determines position of the applicator 9 within the ultrasound images based on determined positions of applicator and ultrasound device, [0034], [0039]-[0040]; [0048]-[0050]); 
a computer storage (Figure 1, memory, 15) configured to store the determined position of the interventional device (9) within the subject, after the interventional device (9) has been introduced into the subject ([0039]-[0040]; [0045]-[0046]; [0048]-[0050]); 
a second diagnostic imaging system (Figure 1, imaging device, 20) configured to generate a second diagnostic image of the subject with the interventional device (9) introduced in the subject, wherein the first and second diagnostic imaging systems (7, 20) are different imaging modalities ([0031]; [0042]); 
a computer processor (Figure 1, processor, 16) configured to plan the treatment to be performed using the interventional device (9) and to monitor the treatment performed using the interventional device (9) based on the stored position of the interventional device (9) and the -9-second diagnostic image ([0054]; [0075]-[0079]; [0092]), wherein the first diagnostic imaging system (7) and the second diagnostic imaging system (20) are located in different rooms ([0043]-[0044]).
Regarding claim 15, Van de Wardt et al. teaches a method for assisting in performing an interventional procedure (abstract; [0080]), the method comprising: generating first images of a subject while an interventional device (Figure 1, applicator, 9) is being introduced into the Figure 1, imaging device, 7) ([0031]-[0032]; [0080]-[0086]); determining positions of the interventional device (9) within the subject relative to the first diagnostic image ([0086]-[0087]); storing a one of the determined positions of the interventional device (9) after the interventional device (9) is introduced into the subject in computer memory (Figure 1, memory, 15) ([0045]-[0047]; [0086]-[0087]); generating a second diagnostic image of the subject at a second location using a second imaging modality (Figure 1, imaging device, 20), wherein the first and second imaging modalities (7, 20) are different and wherein the second location is different from the first location ([0042]-[0043]; [0088]-[0089]); and monitoring a treatment performed by using the interventional device (9) based on the stored one of the determined positions of the interventional device (9) and the second image ([0054]; [0075]-[0079]; [0092]).
Regarding claim 16, Van de Wardt et al. teaches a non-transitory computer-readable medium carrying software to control one or more computer processors (Figure 1, processor, 16) to perform the method as defined in claim 15 ([0010]; [0045]-[0046]; [0080]; see discussion for claim 15).
Regarding claim 17, Van de Wardt et al. teaches a system for assisting in performing an interventional procedure (abstract; Figure 1), the system comprising: an interventional device (Figure 1, applicator, 9) ([0032]); and one or more computer processors (Figure 1, processor, 16) configured to perform the method defined in claim 15 ([0080]; see discussion for claim 15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0120072 (Van de Wardt et al.) in view of U.S. Patent Application Publication No. 2002/0038117 (Tokita et al.).
Regarding claim 9, Van de Wardt et al. teaches all the limitations of claim 1. Van de Wardt et al. teaches the interventional device may include “a brachytherapy applicator, needle, or other implant devices” and may include “other types of applicators known in the art for treating other types of cancers” ([0032]). Van de Wardt et al. does not teach the interventional device includes a heat providing needle for delivering an interventional thermal therapy.
However, Tokita et al. teaches a system for assisting in performing an interventional procedure (abstract), comprising an interventional device including either a brachytherapy catheter or needles for RF therapy ([0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the RF therapy needles of Tokita et al. as the interventional therapy device of Van de Wardt et al., because Tokita et al. teaches RF therapy needles are devices for delivering therapeutically beneficial treatment for cancer ([0020]).
Response to Arguments
Applicant’s arguments, see page 7, filed 17 June 2021, with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive in light of the amendments to the claims.  The rejections of 17 March 2021 have been withdrawn. 
Applicant's arguments filed 17 June 2021 have been fully considered but they are not persuasive. Applicant contends Van de Wardt et al. does not meet the limitations of claim 1 as the reference does not teach “that treatment is monitored from a second image and a stored position of the interventional device” (arguments, page 8). Particularly, Applicant contends Van de Wardt et al. does not teach “a location of the treatment applicator 9 can be stored, and then retrieved and used with another image to monitor treatment” as claimed (arguments, page 8). The examiner does not find this argument to be persuasive. Van de Wardt et al. teaches the treatment planning module (15d) is configured to generate treatment planning information based on combined image data, wherein the “treatment planning information may indicate locations of the target tissue and the surrounding organs and their spatial relationship with treatment applicator 9” ([0054]). Van de Wardt et al. additionally teaches “[i]mage registration module 15c may be configured to determine the locations of treatment applicator 9 in the first set of patient image data…and in the second set of patient image data”, ([0050]). Paragraph [0076] teaches “the boundary of the target tissue and the graphical representation of the treatment applicator to provide visual information on the spatial relationship between the target tissue and the organs at risk”. Accordingly, Van de Wardt et al. stores a position of the treatment applicator (9), thus meets the limitations of claim 1. 
Applicant contends Van de Wardt et al. does not meet the limitations of claims 12, 14, and 15 by the same reasoning. The examiner does not find these arguments to be persuasive for the reasons noted with respect to claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CARRIE R DORNA/Primary Examiner, Art Unit 3791